Order, so far as appealed from, unanimously modified by limiting the books, records and documents to be produced under the second subdivision numbered “ 6 ” of the notice of motion, to such papers relating to the corporate set up and inter-relation of the two defendants as may appear relevant to the matters upon which the examination is to be had, and as so modified affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.